Case 9:21-cv-81207-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO:

 SOUTH SPANISH TRAIL, LLC,

       Plaintiff,
 v.

 CARIBBEAN CROSSINGS, LTD., INC.
 and ALL OTHERS IN POSSESSION,

       Defendants.
 ________________________________________/

 CARIBBEAN CROSSINGS, LTD., INC.,

       Counter- / Third-Party Plaintiff,
 v.

 SOUTH SPANISH TRAIL, LLC, and BOARD OF
 TRUSTEES OF THE INTERNAL
 IMPROVEMENT TRUST FUND OF THE
 STATE OF FLORIDA,

       Counter- / Third-Party Defendants,
 ________________________________________/

 SOUTH SPANISH TRAIL, LLC,

       Cross-Plaintiff,
 v.

 BOARD OF TRUSTEES OF THE INTERNAL
 IMPROVEMENT TRUST FUND OF THE
 STATE OF FLORIDA, FLORIDA INLAND
 NAVIGATION DISTRICT, and UNITED STATES
 OF AMERICA (ARMY CORPS OF ENGINEERS),

       Cross-Defendants.
 ________________________________________/

           UNITED STATES OF AMERICA ARMY CORPS OF ENGINEERS’
                           NOTICE OF REMOVAL
Case 9:21-cv-81207-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 5



        The United States of America (Army Corps of Engineers), by and through the

 undersigned Assistant United States Attorney, files this Notice of Removal pursuant to 28 U.S.C.

 § 1442(a)(1), and, in support thereof, states the following:

        1.       On June 11, 2021, Plaintiff/Cross-Plaintiff, South Spanish Trail, LLC (“SST”),

 filed a crossclaim against the United States Army Corps of Engineers in the Circuit Court of the

 Fifteenth Judicial Circuit in and for Palm Beach County, Florida, in the case of South Spanish

 Trail, LLC v. Caribbean Crossings Ltd., Inc., et al., Case No. 2019-CA-011403. Copies of the

 following pleadings are attached hereto:

             •   SST’s Second Amended Complaint (Exhibit 1)

             •   Caribbean Crossings Ltd., Inc. (“Caribbean”)’s Answer, Defenses, Affirmative
                 Defenses, and Counterclaims to Plaintiff’s Second Amended Compliant (Exhibit
                 2)

             •   Caribbean’s First Amended Counterclaim and Third-Party Complaint (Exhibit 3)

             •   SST’s Answer, Affirmative Defenses, and Cross-Claims to Caribbean’s First
                 Amended Counterclaim and Third-Party Complaint, which includes the
                 crossclaims naming the United States Army Corps of Engineers (Exhibit 4)

        2.       Palm Beach County, Florida, is within the Southern District of Florida.

        3.       The crossclaims seeks a declaration of property rights allegedly held by, and

 acquired from, the United States.

        4.       “A civil action . . . that is commenced in a State court and that is against or

 directed to [the United States] may be removed by [it] to the district court of the United States

 for the district and division embracing the place wherein it is pending . . . .” 28 U.S.C. §

 1442(a)(1).

        5.       Removal of a state court action is proper under § 1442(a)(1) when the United

 States is named as a defendant in a crossclaim. See Powerex Corp. v. Reliant Energy Servs.,

 Inc., 551 U.S. 224, 233–34, (2007) (analyzing appellate review of remand post removal of a

                                                  2
Case 9:21-cv-81207-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 5



 crossclaim naming federal agencies); cf. Reese v. South Florida Water Management Dist., 853 F.

 Supp. 413, 414 (S.D. Fla. 1994) (denying a motion to remand, and affirming removal of a state

 court action under § 1442(a)(1), where a federal official was named in an official capacity in a

 third-party complaint).

        6.      Accordingly, pursuant to § 1442(a)(1), South Spanish Trail, LLC v. Caribbean

 Crossings Ltd., Inc., et al., Case No. 2019-CA-011403 is removed to this Court.

        7.      By filing this removal, the United States does not waive any of the defenses

 available under the Federal Rule of Civil Procedure, including, but not limited to, lack of subject

 matter jurisdiction, failure to state a claim, insufficiency of process, and insufficiency of service

 of process.

        WHEREFORE, for the foregoing reasons, Crossclaim Defendant, United States of

 America Army Corps of Engineers, removes the case of South Spanish Trail, LLC v. Caribbean

 Crossings Ltd., Inc., et al., Case No. 2019-CA-011403, filed in the Circuit Court of the Fifteenth

 Judicial Circuit in and for Palm Beach, Florida, from state court to federal court pursuant to 28

 U.S.C. § 1442(a)(1).

                                                       Respectfully submitted,

                                                       JUAN ANTONIO GONZALEZ
                                                       ACTING UNITED STATES ATTORNEY

                                               By:     /s/ John S. Leinicke
                                                       JOHN S. LEINICKE
                                                       ASSISTANT UNITED STATES ATTORNEY
                                                       Fla. Bar. 64927
                                                       99 N.E. 4th Street, 3rd Floor
                                                       Miami, Florida 33132
                                                       Tel: (305) 961-9212
                                                       Fax: (305) 530-7679
                                                       Email: john.leinicke@usdoj.gov




                                                  3
Case 9:21-cv-81207-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 5



                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2021, I electronically filed the foregoing document with

 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record and parties identified on the attached Service List in the manner

 specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

 some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.


 Sacha A. Boegem, Esq.
 Ricardo A. Reyes, Esq.
 Carrie S. Robinson, Esq.
 TOBIN & REYES, P.A.
 225 N. E. Minzner Blvd., Suite 510
 Boca Raton, Florida 33432
 eservice@tobinreyes.com
 rar@tobinreyes.com
 sboegem@tobinreyes.com
 csrobinson@tobinreyes.com
 Counsel for South Spanish Trail, LLC


 Elisa H. Baca, Esq.
 Mark F. Bideu, Esq.
 Jessica Fishfeld, Esq.
 Robert R. Kane, III, Esq.
 Jared R. Kessler, Esq.
 Humberto H. Ocariz, Esq.
 GREENBERG TRAURIG, PA.
 333 S.E. 2nd Avenue, Suite 4400
 Miami, FL 33131
 OcarizB@gtlaw.com
 BelloY@gtlaw.com
 FishfieldJ@gtlaw.com
 KesslerJ@gtlaw.com
 CruzM@gtlaw.com
 BacaE@gtlaw.com
 OrizondoL@gtlaw.com
 BideauM@gtlaw.com
 KaneR@gtlaw.com
 ThomasD@gtlaw.com
 ChalkeyT@gtlaw.com
                                                 4
Case 9:21-cv-81207-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 5



 MiaLitDock@gtlaw.com
 flservice@gtlaw.com
 Counsel for Caribbean Crossings Ltd., Inc.


 Timothy L. Newhall, Esq.
 Anita J. Patel, Esq.
 Senior Assistant Attorney General
 Complex Litigation
 OFFICE OF THE ATTORNEY GENERAL
 PL-01 The Capitol
 Tallahassee, FL 32399
 Telephone: (850) 414-3300
 Timothy.Newhall@myfloridalegal.com
 Anita.Patel@myfloridalegal.com
 ComplexLitigation.eservice@myfloridalegal.com
 Counsel for State of Florida Board of Trustees of the Internal Improvement Trust Fund



                                              /s/ John S. Leinicke
                                              ASSISTANT UNITED STATES ATTORNEY




                                                5
